In a negligence action to recover damages for personal injuries, third-party defendant Harvard Zago (in reality the attorney who represents Mm) appeals from an order of the Supreme Court, Queens County, dated August 2, 1976, which denied an application by Ms attorney for leave to withdraw from the defense of the tMrd-party action, and did so without prejudice to a renewal of the application in the event that the Home Indemnity Company “establishes a proper and valid disclaimer of liability or denial of coverage.” Order affirmed, without costs or disbursements. The discretion of Special Term was properly exercised. Shapiro, Acting P. J., Titone, Hawkins and O’Connor, JJ., concur.